Citation Nr: 1019336	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  98-05 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include disc and degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran's had active military service from July 1986 to 
December 1986.  He had active duty for training (ADT) which 
includes the period from April 21, 1997 to May 2, 1997.  He 
also had inactive duty training (IDT) on December 13, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In August 2002, a Travel Board hearing was held before the 
undersigned.  In an April 2003 decision, the Board granted 
service connection for myositis, but denied service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbar spine.

In a May 2003 rating decision, the RO implemented the grant 
of service connection, characterized as lumbar strain with 
myositis, and a 20 percent rating was assigned effective May 
19, 1997, the date of claim.  

Thereafter, the Veteran filed a Motion for Reconsideration of 
the Board's April 2003 decision, but the Motion was denied in 
August 2003.  

The Veteran then appealed the Board's April 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

Pursuant to a Joint Motion for Partial Remand, the Court, in 
a n October 2004 Order, vacated the Board's April 2003 
decision to the extent that service connection was denied for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine and remanded these matters to the Board.  In 
November 2005 and April 2007, the Board remanded this case.  



FINDING OF FACT

The Veteran's degenerative joint disease and degenerative 
disc disease of the lumbar spine are not the results of the 
low back strain or other disease or injury during the 
Veteran's active service, ADT, or IDT; arthritis was not 
manifest within a year of active service; and degenerative 
joint disease and degenerative disc disease of the lumbar 
spine are not otherwise attributable to service nor 
etiologically related to service-connected lumbar strain with 
myositis.  


CONCLUSION OF LAW

Degenerative joint disease and degenerative disc disease of 
the lumbar spine were not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred in active service, nor are degenerative joint 
disease and degenerative disc disease of the lumbar spine 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009); 38 C.F.R. § 3.310(a) 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in November 2001, November 2005, and March 
2008 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the claimant.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  

Thus, even though the initial VCAA notice came after the 
initial adjudication, there is no prejudice to the claimant.  
If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served."). 

 In order for the Court to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  As noted below, a private physician 
was requested to submit additional records, but he did not do 
so, and the claimant produced only duplicate records.  

In addition, the claimant was also afforded a VA examination.  
38 C.F.R. § 3.159(c)(4).  This examination is adequate as the 
claims file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran, provided findings in 
sufficient detail, and provided rationale.  See Steff v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner has 
provided multiple medical opinions, as requested by VA.  The 
records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent letters regarding the appropriate 
disability rating or effective date to be assigned in March 
2006 and July 2009.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, arthritis will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for disability resulting 
from disease or injury incurred during ADT, or injuries 
suffered during IDT to include when a cardiac arrest or a 
cerebrovascular accident occurs during such training.  See 38 
U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service 
connection on a presumptive basis is not available where the 
only service performed is ADT or IDT.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records shows that in late 
April 1997, during the Veteran's ADT, he bent over to lift a 
heavy object and strained his back.  The pain was localized 
at the L1-L2 level, on the left side.  The assessment was a 
lumbosacral strain.

A follow-up clinical note, dated in early May 1997, shows the 
Veteran continued to complain of low back pain on prolonged 
standing and driving.  Objectively, there was paraspinous 
muscle spasm in the lumbar region and pain with palpation of 
the intervertebral spaces.  The assessment was low back pain.  
A subsequent follow up record shows the Veteran felt some 
improvement in his low back.  Objectively, there was 
discomfort with palpitation at the L3 to L5 levels and a 
decreased range of motion on right lateral rotation.  The 
assessment was lumbar strain, resolving.

In June 1997, the Veteran was afforded a VA examination of 
the spine.  At that time, he reported that while on annual 
training, in April 1997, he bent down to pick up a heavy box 
and strained his back.  He reported back pain and treatment.  
He stated that he continued to have low back pain and 
discomfort with radiation to the posterior aspect of the left 
leg and calf.  Pain worsened with driving for a prolonged 
period of time or upon resting.  The examiner found evidence 
of mild lumbosacral paravertebral muscle spasms.  On range of 
motion testing, there was exquisite pain objectively on all 
movement of the lumbar spine, except rotation.  The was no 
lower extremity muscle atrophy and gait was normal.  There 
was weakness of the left ankle dorsiflexor muscle, extensor 
hallucis longus, with muscle strength graded 3.5/5, which was 
a fair plus.  There was a positive straight leg raising and 
Lasegue's sign in both legs. Knee and ankle jerks were 2+, 
bilaterally and symmetric.  There was diminished pinprick and 
smooth sensation on the left dermatomes of the foot.

Magnetic resonance imaging (MRI) studies were done in July 
1997 and showed no evidence of disc herniation.  The June 
1997 examination and July 1997 MRI testing concluded with 
diagnoses of: lumbar strain with myositis, disc desiccation 
at L5-S1 by the July 1997 MRI, and degenerative joint disease 
of the lumbar spine associated with disc space narrowing at 
L5-S1 by June 1997 X-rays.

In September 1997, the physician who did the June 1997 VA 
examination provided an opinion that the disc dissection at 
L5-S1 and the degenerative joint disease of the lumbar spine 
with disc space narrowing at L5-S1 were manifestations of a 
disease process or injury independent of the condition 
treated in service.  They were related to the natural process 
of aging.

In December 1997, a private physician, Juan R. Ramis, M.D., 
reported that the Veteran had spondylosis of the lumbosacral 
spine and degenerative disc disease.  His clinical picture 
was of quadratus lumborum myositis pain and he should limit 
his activities.  The diagnosis was quadratus lumborum 
myositis pain.

A statement of medical examination and duty status shows 
that, while on IDT on December 13, 1997, the Veteran had an 
episode of low back pain.  The clinical records reveal that 
he was working on a vehicle when he had an episode of low 
back pain and radiculopathy.  He was reportedly seen by a 
local physician who diagnosed myositis.  The assessment was 
acute low back pain.  The line of duty determination was 
positive.

A consultation sheet shows that the Veteran was referred, in 
December 1997, due to his episode of acute low back pain.  
The January 1998 consultation report noted a history of 
injury and treatment.  The Veteran was reinjured again, in 
December 1997, while doing military work.  Continued pain was 
reported.  Examination yielded a diagnosis of lumbosacral 
sprain-strain and L5-S1 disc degenerative disease, as shown 
on MRI.

A VA clinical note dated in January 1998, recorded the 
history of injury in April 1997 with reinjury in December 
1997.  Objectively, the Veteran had a normal range of motion.  
Muscle strength was 4/5 in upper and lower extremities.  
There was moderate tenderness and muscle spasm in the 
lumbosacral area.  The assessment was lumbosacral 
strain/sprain and L5-S1 discogenic disease.  

VA clinical records followed the Veteran's continued 
complaints of pain, as well as his treatment through 1998.

A VA consultation report, dated in October 1998, shows the 
Veteran complained of chronic, persistent low back pain.  
Physical examination disclosed tenderness to palpation of the 
lumbosacral paraspinous muscles, bilaterally.  Back motion 
was limited to 35 degrees flexion and 10 degrees extension.  
Lateral flexion was limited in all plains by pain. Rotation 
was normal.  The diagnosis was L5-S1 degenerative disc 
disease with stenosis of the foraminal space causing L5 
sensory symptoms with preserved deep tendon reflexes and 
motor function.  The physician noted that there was also a 
myositic component.

VA clinical notes dated in November 1998 reveal that the 
Veteran had physical therapy for degenerative disc disease.

In October 2001, Vilma M. Padilla Morales, M.D., wrote that 
the Veteran suffered from myositis and chronic low back pain.  
Restrictions were listed.

At his August 2002 Travel Board hearing, the Veteran gave 
sworn testimony and described how he was injured during ADT.  
He also described subsequent treatment and diagnoses, as well 
as continuing back symptoms.

In a June 2003 report of Lourdes Delgado Becaroz, M.D., it 
was noted that the veteran had been on a week's bedrest due 
to lower back pain.  

According to a June 2004 report of Waldemar Domenech 
Hernandez, M.D., the Veteran suffered from back tension, 
myositis, and chronic back pain associated with degenerative 
joint disease and disc disease.  

At this juncture, the Board notes that Dr. Hernandez did not 
indicate that the lumbar strain or myositis caused or 
aggravated degenerative joint disease and disc disease. 

A subsequent letter of Dr. Ramis indicated that he planned of 
reviewing radiographic studies and then the Veteran would 
begin therapy.  Despite requests to do so, this physician did 
not submit any further records and the Veteran only had 
duplicate of records already in the claims file.  

In sum, the Veteran injured his low back during ADT and IDT, 
as previously described.  He suffered a lumbar strain in 
April 1997 during ADT.  After his ADT, the June 1997 VA 
examination and July 1997 MRI testing resulted in three 
diagnoses: lumbar strain with myositis; disc desiccation at 
L5-S1; and degenerative joint disease of the lumbar spine 
associated with disc space narrowing at L5-S1.  As noted, the 
Board has previously granted service connection for the first 
diagnosis, lumbar strain with myositis.  Although the 
diagnoses of degenerative joint disease of the lumbar spine 
were made within one year of ADT, presumptive service 
connection is only given for active service periods.  No 
diagnosis of degenerative joint disease or degenerative disc 
disease was made during active duty, ADT, or IDT service and 
no manifestations of degenerative joint disease were present 
in the one year following the period of active service, from 
July 1986 to December 1986.  Rather, lumbar strain was 
diagnosed on ADT and myositis was diagnosed following an 
injury to the back on IDT in December 1997.  

Therefore, it must be determined if the diagnoses made after 
active duty and the ADT injury, degenerative joint disease 
and degenerative disc disease, are otherwise etiologically 
related to service, as they were not diagnosed during 
service.  In addition, the Veteran has also asserted that in 
addition to direct service connection, the inservice low back 
injury caused service-connected lumbar strain with myositis, 
which had "aggravated the pre-existing disc desiccation and 
[degenerative joint disease] in that area."  The Veteran has 
essentially argued that his service-connected low back 
disabilities caused or aggravated the diagnosed degenerative 
joint disease and disc disease, and therefore secondary 
service connection is warranted.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  

The existing provision at 38 C.F.R. § 3.310(b) was moved to 
sub-section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  However, in this case, the 
Veteran's claim was filed prior to the effective date of the 
revised regulation (October 10, 2006).  As such, the Board 
finds that the prior version of the regulation is more 
advantageous to the Veteran and should be applied.  When a 
regulation changes and the former version is more favorable, 
VA can apply the earlier version of the regulation for the 
period prior to, and after, the effective date of the change.  
See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

The Board remanded this case in order to develop the matter 
of secondary service connection and requested, in pertinent 
part, the following actions:

1.  The RO should obtain the names and addresses of all 
medical care providers who treated the Veteran for low 
back pain both before and after the April 1997 injury.  
After securing any necessary release, the RO should 
obtain copies of such records that are not in file.

2.  After the development requested above has been 
completed to the extent possible, the RO should forward 
the claims file to a VA orthopedist for a medical 
opinion regarding any relationship or association 
between the lumbar strain with myositis and degenerative 
joint and disc disease.  If the orthopedist finds that 
an examination or diagnostic testing is needed in order 
to provide the requested opinion, that examination 
and/or testing should be conducted.

The orthopedist should review the medical evidence 
pertaining to the Veteran's low back disability and 
provide an opinion on whether the in-service back 
strain, or the service-connected lumbar strain with 
myositis, at least as likely as not (a probability of 50 
percent or greater) caused an increase in the disability 
due to degenerative joint and disc disease.  In making 
this assessment the orthopedist is asked to describe the 
manifestations that are due to lumbar strain with 
myositis, and distinguish those manifestations from 
degenerative joint and disc disease.  If the orthopedist 
finds that the in-service back strain or the service-
connected lumbar strain with myositis has aggravated the 
degenerative joint and disc disease, the orthopedist 
should specify the degree of aggravation.  If the 
orthopedist is unable to distinguish the manifestations 
of lumbar strain from those due to degenerative joint 
and disc disease, he/she should so state.

The medical opinion was provided in October 2006, by the same 
examiner who had previously examined the Veteran and provided 
the opinion regarding direct service connection.  The claims 
file was reviewed.  The examiner noted that a July 1997 MRI 
and a March 1999 computerized tomography (CT) of the lumbar 
spine reviewed no evidence of disc herniation, but showed 
degenerative joint disease and disc desiccation and a bulging 
disc.  The examiner indicated that one does not develop 
radiographic findings of degenerative joint disease in short 
periods of service.  Rather, this is a long-standing process.  
He noted that discogenic disease (L5-S1 bulging disc) and 
degenerative joint disease are far more serious conditions 
than the Veteran's service-connected lumbar strain with 
myositis.  It was the examiner's opinion that his service-
connected lumbar strain with myositis was not caused by or 
the result of his degenerative joint disease and disc 
disease.  The discogenic disease and degenerative joint 
disease were due to the natural process of aging.  It was 
also his opinion that the inservice back strain less likely 
as not caused an increase in the disability due to the 
degenerative joint disease and disc disease.  The examiner 
was unable to describe the manifestations that were due to 
lumbar strain with myositis and distinguish from the 
degenerative joint disease and disc disease without resorting 
to mere speculation, but was able to say that most of his 
objective and subjective complaints were due to the 
degenerative joint disease and disc disease.  

In an April 2007 Remand decision by the Board, the Board 
referred to the prior Remand decision of November 2005 
wherein the Board requested that the Veteran be afforded a 
disability evaluation examination, and that the examiner 
provide a medical opinion with respect to whether the 
Veteran's inservice back strain or his service-connected 
lumbar strain with myositis caused or aggravated disability 
due degenerative joint and disc disease.  The Board pointed 
out that the recent VA examination report contained an 
opinion which reversed the question.  The examiner stated the 
Veteran's service-connected lumbar strain was not caused by 
or the result of his degenerative joint disease and disc 
disease.  This opinion did not address whether the service-
connected disability (the lumbar strain with myositis) caused 
or aggravated the nonservice-connected disability (the 
degenerative joint disease and disc disease).  In light of 
this error, the Board requested that a medical addendum be 
obtained which addressed the proper question.  

In April 2008, the medical addendum was completed, in 
compliance with the Board's Remand instruction.  The examiner 
who provided the prior opinions further opined that the 
degenerative joint disease and disc disease were not caused 
or aggravated by the service-connected lumbar strain with 
myositis.  Again, the claims file was reviewed.  

A review of the examiner's opinions reflects that this 
examiner found that degenerative joint disease and disc 
disease developed due to the aging process and not due to 
inservice injury; that lumbar strain and myositis were not 
caused or aggravated by degenerative joint disease and disc 
disease, and that degenerative joint disease and disc disease 
were not caused or aggravated by lumbar strain and myositis.  
In other words, those disease processes were independent of 
each other.  The Board attaches significant probative value 
to this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion).  The examiner examined the 
Veteran, reviewed the claims file on multiple occasions, 
referred to pertinent medical evidence, and provided medical 
opinions on the inquiries posed by the Board.  

However, the Veteran has asserted that this examiner did not 
review pertinent treatise evidence that the Veteran 
submitted.  

In March 2003, the Veteran submitted a copy of an article 
entitled "A reconocer los males del sindrome myofascial"[To 
recognize the ills of myofascial syndrome].  Thereafter, the 
Veteran submitted an excerpt from the Gale Encyclopedia of 
Medicine.  The second submission was received after the April 
2008 addendum report.  The first article discussed the nature 
of myofascial syndrome, but did not discuss degenerative 
joint disease and disc disease.  This article was of record 
when the VA examiner provided opinions.  The second article 
which was copyrighted in 2002, noted that until the late 
1980's, osteoarthritis was regarded as an inevitable part of 
aging, caused by simple wear and tear on the joints.  
However, the author stated that now osteoarthritis is 
considered to be the end result of several different factors 
contributing to cartilage damage and is classified as either 
primary or secondary.  Primary osteoarthritis is caused by 
abnormal stress or normal stresses on weight-bearing joints.  
There maybe a genetic component, obesity, enzyme 
disturbances, bone disease, or liver dysfunction.  Also, the 
article noted, a factor is that as the body ages, there is a 
reduction in the ability of cartilage to repair itself.  
Secondary osteoarthritis results from chronic or sudden 
injury to a joint, including trauma, repetitive stress 
injury, gout o septic arthritis, poor posture or alignment, 
or metabolic disorders.  

The Board has carefully considered the articles.  Medical 
treatise evidence can provide important support when combined 
with the pertinent opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss [] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Mattern v. 
West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  

Here, the aforementioned information is general in nature and 
therefore cannot provide a definitive causal link.  Rather, 
it is not more than speculative in nature.  This treatise 
evidence does not outweigh the probative value of the 
specific medical evidence in this case which is directly 
pertinent to the Veteran.  While the Veteran contends that 
the VA examiner's opinions are incomplete since the second 
treatise article was not reviewed, the Board points out that 
this article was written about 6 years prior to the 
examiner's most recent addendum.  The examiner, as a medical 
professional, is considered to be competent to render medical 
assessments.  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Cohen.  Thus, it is presumed that the 
physician has the requisite expertise, including a background 
in the pertinent medical principles necessary to provide an 
opinion.  The Board requested an orthopedic opinion.  As 
such, it is presumed that the examiner has had the 
opportunity and access to medical literature.  Since the 
article was authored many years ago, the medical principles 
are not new and would have been available to this examiner.  
Also, significantly, the article also referred to aging as 
one of the factors in the development of arthritis, although 
it is not the only possible factor.  The article did not 
state that aging alone could not cause arthritis.  Thus, the 
article is not inherently in disagreement with the VA 
examiner's opinion.  While multiple factors are possible in 
causing arthritis, this is not definitely the case in all 
circumstances.  The article does not suggest that all 
possible factors must be present.  Further, degenerative disc 
disease was not referenced.  As such, the Board finds that 
although the VA examiner did not specifically refer to this 
medical article, that his opinion is not diminished in its 
probative value.  

The Board must also assess the competence of the Veteran to 
opine as to the etiology of his degenerative joint disease 
and degenerative disc disease, as well as his credibility 
with regard to his assertions.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  In Barr and Washington, the 
Court noted that a veteran is competent to testify to factual 
matters of which he had first-hand knowledge and, citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), held that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2) (2009).

The Veteran provided credible testimony regarding inservice 
back injury and the Veteran is competent to testify as to 
both the incurrence and continuity of symptomatology 
associated with the injury.  The Veteran is competent to 
report as to the circumstances of his inservice accident.  
Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim 
of service connection for paranoid schizophrenia where lay 
persons submitted statements attesting to observing a change 
in the veteran's behavior during and since service); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
lack of corroboration does not, by itself render lay evidence 
incredible.  Buchanan v. Nicholson, 451 F.3d at 1337 (Board 
must first "determine whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.").

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. at 
469; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person 
may provide eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

The Board finds the Veteran's testimony credible regarding 
his back injury which is in fact substantiated in the 
contemporaneous medical records.  However, although the 
Veteran is credible in his report of inservice back injury, 
and he is also competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or 
varicose veins, and to attest to symptoms which are 
observable, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

In this case, the question of the etiology of his 
degenerative joint disease and degenerative disc disease 
involves complex medical assessments.  In fact, the Board has 
remanded this case on several occasions to obtain medical 
opinions on variations of that point.  The medical opinions 
of record are more probative than the Veteran's assertions.  
They are more probative because they were provided by a 
medical professional who has the requisite medical training 
and background which qualifies him to make such complex 
medical assessments.  The Veteran, conversely, does not 
possess such training or expertise.  As such, the medical 
opinions are more probative.  

Accordingly, since the most probative evidence of record 
establishes that degenerative joint disease and degenerative 
disc disease are not etiologically related to service or 
service-connected disability and since the evidence also 
establishes that neither of those diagnoses was shown during 
service and arthritis was not manifest within one year of 
active service, service connection is not warranted on a  
direct or secondary basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for a low back disorder, to include disc 
and degenerative joint disease of the lumbar spine is denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


